DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "in the case where the filter comprises the laminated body of a woven fabric" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no prior limitation indicates that the laminated body is of a woven fabric.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hussam et al (US 2011/0309036).
Regarding claim 7, Hussam discloses a filter comprising a laminated body containing a fibrous material (see Fig. 2, filter stack of filter compositions 230, 240, which is equivalent to the claimed laminated body, i.e. superimposed adsorbent material(s); [0015]; [0024]), wherein:
(a)	the fibrous adsorbent material is capable of adsorbing a component dissolved in a liquid (see [0054]-[0055], including Table 1, adsorption of arsenic from water);
(b)	the fibrous adsorbent material includes a base material and metal particles supported by the base material (see [0015]-[0016]);
(c)	the fibrous adsorbent material has a diameter of less than 0.05 cm (see [0043], an example of polyester being approximately 0.05 cm thick necessarily means the diameter is of the fiber(s) is less than 0.05 cm), overlapping the claimed range; and
(d)	the metal particles have a diameter of less than 250 microns (see [0017]), overlapping the claimed range.
Regarding (e), Hussam further discloses that the metal particles are embedded into the support (base) material by either sieving the active metal particles or suspending the active metal particles in a suspension and soaking the support material with the suspension and allowing the metal particles to be embedded into the support material (see Figs. 1 & 5; [0015]; [0035]-[0037]). Based upon the depiction in Fig. 1, the office understands this to necessarily entail either bonding via functional groups (1) and/or supported on holes in the base material (2).
Regarding (f) and (g), the office notes that Hussam does not explicitly disclose the porosity and variation in area porosity, as claimed. However, Hussam discloses formation of the filter to provide a desired property, including porosity (see [0036]). A person of ordinary skill in the art would therefore optimize Hussam accordingly, to provide a filter having the desired porosity. Furthermore, minimizing the variation in porosity would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention in order to provide a uniform adsorbent material which performs in a predictable manner. Absent a showing of criticality or unexpected results, the claimed porosity and porosity variation are not considered to define patentable features over the prior art.
Regarding claim 8, Hussam discloses forming the filter composition to provide the desired property, including dimension (see [0036]). While Hussam does not explicitly disclose the dimension ratio(s) as claimed, based upon the suggestions within the reference, a person of ordinary skill in the art would readily optimize the dimensions in order to provide a filter composition which functions according to the stated objective, i.e. maximizing removal of the target to be sequestered. MPEP 2144.04 IV A.
Regarding claim 9, Hussam discloses wherein the base material is a monofilament or a multifilament comprising a plurality of monofilaments (see Fig. 1; [0015]).
Regarding claim 10, Hussam discloses wherein the metal particles are particles containing at least one selected from the group consisting of copper, iron, and cerium (see [0016]).
Regarding claim 11, Hussam expresses the concentration of metal particles in terms of weight per area of support (base material) and is greater than 1.0 g/m2, for example between 1.0 and 4.0 g/m2 (see [0017]). The corresponding concentration in terms of mass of the fibrous adsorbent materials is considered to be as claimed or substantially similar/overlapping. Furthermore, a person of ordinary skill in the art would readily optimize the concentration of active metal particles in the filter of Hussam in order to maximize the removal of the target material, e.g. arsenic. Absent a showing of criticality or unexpected results, the claimed concentration of metal particles is not considered to patentably distinguish over the prior art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hussam, as applied to claim 7, in view of Choo (US 2015/0021267).
Regarding claim 13, Hussam discloses a fluid separation method comprising a step of bringing a fluid into contact with the filter as described above with respect to claim 7 (see [0029]-[0031]).
Hussam does not disclose another step of separating a substance contained in the fluid by a separation membrane.
However, it is known in the art to follow up an adsorptive filtration step with an ultrafiltration membrane separation step in order to remove substances from raw water and provide water suitable for drinking (see Choo: Fig. 1; [0023]-[0025]).
The office notes that Hussam is similarly directed to an embodiment for purifying water for consumption (see [0030]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Hussam by including a membrane separation step, e.g. ultrafiltration, as suggested by Choo, in order to enhance the purification process and provide water suitable for drinking. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or adequately suggest the embodiment encompassed by claim 12, wherein the metal particles are supported by the base material in the form of a coating layer containing the metal particles and a polymer on the surface of the base material and wherein the fibrous adsorbent material includes 30 to 400 parts by mass of the coating layer per 100 parts by mass of the base material.
Reference is drawn to Westerhoff et al (US 2018/0080148) which discloses porous nanocomposite fibers used in the form of a filter to remove contaminants from water (see Abstract). The fibers include a nanomaterial embedded in a porous polymer fiber. Nanomaterials include metal particles (see [0009]-[0010]). In this regard, Westerhoff is considered relevant to the embodiment of claim 12. However, Westerhoff does not disclose or suggest the specific configuration claimed and that the fibrous adsorbent material includes a coating layer in the concentration range claimed. Nor does there appear to be a suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the instant claimed embodiment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772